Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 02 March 2021 has been fully considered.

	Applicant argued that both primary references, Laing and Kim, fail to disclose “the heat exchanger as being “disposed in the primary flowpath downstream of the turbine section.” The examiner has identified Laing’s heat exchanger 140 as allegedly reading on the claimed heat exchanger. Nothing in Laing indicates that heat exchanger 140 itself is disposed in the primary flowpath of the turbine, much less disposed in the primary flowpath and downstream of the turbine section. In fact, the closest Laing gets to the claimed feature is that heat exchanger 140 is “in communication” with the exhaust flow. Being in communication with and being physically disposed in are not the same thing.” The Examiner strongly disagrees.  Laing clearly discloses turbine section 40, exhaust gas flow 55 that is clearly the primary flowpath downstream of the turbine section, and heat exchanger 140 mounted in the primary flowpath 55  (note flow path 55 is the only exhaust flow path of the gas turbine system in Laing and must be the primary flow path as claimed).  This clearly meets the claimed invention.  Kim clearly teaches heat exchangers (1, 2) disposed in the primary flow path of the gas turbine.  Note a person having ordinary skill in the art would have realized that the heat exchanger between the top cycle and the bottoming cycle should be disposed at the primary flow path or main exhaust gas flow path.


	This Office Action has been made FINAL.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, 19-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2014/0150443 (Laing).
	Regarding independent claims 1, 19, Laing discloses a gas turbine engine 10 comprising: a primary flow path (20, 35, 55) fluidly connecting a compressor section 15, a combustor section 25, and a turbine section 40; a heat exchanger 140 disposed in the primary flowpath downstream of the turbine section, the heat exchanger 140 including a first inlet for receiving fluid from the primary flowpath and a first outlet for expelling fluid received at the first inlet; the heat exchanger 140 further including a second inlet fluidly connected to a supercharged C02 (sC02) bottoming cycle 100 and a second outlet connected to the sC02 bottoming cycle; and wherein the sC02 bottoming cycle is an overexpanded, recuperated Brayton cycle (paragraph 12 discloses that the bottoming cycle 100 is Brayton cycle with a recuperator 165 that meets the term “recuperated Brayton cycle”, the term “overexpanded” is subjective, fails to cite/relate to any structure).
	Regarding claims 9-10, 19-20, the output of the turbine 150 in the bottoming cycle 100 drives an electric generator 180. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by the submitted reference “Study on the supercritical CO2 power cycles for landfill gas firing gas turbine bottoming cycle” (Kim).
	Regarding independent claims 1, 19, Kim discloses (figure 10) a gas turbine engine comprising a primary flowpath fluidly connecting a compressor section, a combustor section, and a turbine section; a heat exchanger disposed in the primary flowpath (C) downstream of the turbine section, these features are implicitly discloses when reading the abstract and paragraphs 1 and 2.1 of Kim, which is explains the use of supercritical C02 power cycles for recovering the heat in the exhaust of a gas turbine engine the heat exchanger (1) including a first inlet (10) for receiving fluid from the primary flow path and a first outlet (11) for expelling fluid received at the first inlet; the heat exchanger further including a second inlet (9) fluidly connected to a supercritical C02 (sC02) bottoming cycle and a second outlet (1) connected to the sC02 bottoming cycle; and wherein the sC02 bottoming cycle is an overexpanded, recuperated Brayton cycle. Although Kim refers to the cycle in figure 10 as a pre-compression type Brayton cycle, it is clear that this is exactly the "overexpanded Brayton cycle" claimed. The term "overexpanded (recuperated) Brayton cycle." is not an expression which is generally known in the art.

	Regarding claims 2-8, 11-18, figures 10, 12, disclose two compressors C1, C2 with intercooler (a heat rejected heat exchanger as claimed).  Figure 12 discloses another precooler (a second heat rejected heat exchanger as claimed, note “first” or “second” heat rejection heat exchangers can be used to call intercooler and precooler).  The compressors C1, C2 are equivalent with “overexpansion compressor” and “working fluid compressor” because those terms have no supported related structures.
	Regarding claims 3-6, 12, figure 10 discloses a recuperator HTR connected with the heat exchanger (heater 1).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 11-18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2014/0150443 (Laing) in view of the submitted reference “Study on the supercritical CO2 power cycles for landfill gas firing gas turbine bottoming cycle” (Kim).  Laing teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that two compressors are used with two coolers (heat rejection heat exchangers) in connection with a recuperator. 

 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide two compressor in series with coolers in connection with the recuperator in Laing as taught by Kim for the purpose of generating more input air pressure with two compressors and more power output.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/15/2021